Burgess, J.
— At the February term, 1897, of the circuit court of the' city of St. Louis, defendant was convicted of murder in the second degree and his punishment fixed at ten years’ imprisonment in the penitentiary for having theretofore at said city shot to death with a pistol one Jerry Capíes.
After unsuccessful motions for new trial and in arrest, defendant appeals. No bill of exceptions was filed in this cause, so that there is nothing before us for review save and except the record proper. The indictment is *351free from objection, and as no error appears of record, the judgment is affirmed.
Gantt, P. J., and Sherwood, J., concur.